DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on May 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
A. Group I, Figures 1-4.
B. Group II, Figure 5.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: No claim appear generic.

During a telephone conversation with Kyle Bryan on January 12, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 13-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 8-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the arm motors are arranged in an interior of a respective first part arm or second part arm” (claim 5), “the shafts are guided through a tunnel of the respective first arm” (claim 9), and “the pivot bearings are each formed by one of the two members” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “19” (it appears section [0052] of the specification incorrectly references the control unit with reference character “90” in Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


If rejoined, claim 12 would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, the limitation “a straight angle” is not entirely understood because an angle is not considered straight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagnon-Lachance (CA 2 736 660).
Referring to the Figure on page 12, Gagnon-Lachance illustrates a robot unit comprising: a base (1), an effector unit (4), at least two connecting arms (2) configured to connect the base and the effector unit, a base motor (3) for each of the at least two connecting arms, the base motor configured to move the respective connecting arm relative to the base, wherein a first part arm (21) of each of the at least two connecting arms is arranged on the base, and a second part arm (6,7,8) of each of the at least two connecting arms is arranged on the effector unit; wherein the respective first part arm and the respective second part arm are movably connected together by a connecting element (18); wherein the at least two connecting arms each have a pivot bearing (within motor 7), wherein the pivot bearings each allow rotation of at least one component (6) of the part arms about a rotation axis (15) that is oriented parallel to its extent directions wherein the second part arms are each divided into two members (portion of arm above motor 7 and a portion of the arm below motor 7), and the pivot bearings allow a rotation of a respective one of the members relative to the other of the members as a rotation of the at least one component of the part arms.
With respect to claim 2, Gagnon-Lachance illustrates the first part arms are each arranged rotatably on the base via a respective rotation bearing (between 1 and 21).
at least two connecting arms are pivotable relative to one another via the respective connecting element (18).
	With respect to claim 4, Gagnon-Lachance illustrates the at least two connecting arms each have at least one arm motor (7) configured to perform the rotation of the at least one component.
	With respect to claim 5, Gagnon-Lachance illustrates the arm motors are arranged in an interior (of the motor case) of a respective second part arm. 
	With respect to claim 14, Gagnon-Lachance illustrates the robot unit comprises precisely three connecting arms.  
With respect to claim 15, Gagnon-Lachance illustrates the robot unit comprises precisely six actuated degrees of freedom.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon-Lachance (CA 2 736 660) as applied to claim 1 above.
Gagnon-Lachance does not teach the robot having a controller for controlling the motors to perform a predetermined movement.  However, using a controller for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658